DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the Remarks of 09/24/2021, no claim has been amended; claims 1-18 are pending.
Specification
The title of the invention is not descriptive.  
The following title is suggested: a battery pack charge/discharge control device that suppress heat generation when internal short circuit occurs in a secondary battery.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. (US 2012/0038212) in view of Adest et al. (US 2011/0273015). 
With respect to claims 1 and 12, Arata et al. (hereinafter, Arata) discloses a battery pack charge/discharge control device configured to charge/discharge a battery pack including two or more secondary battery units connected in parallel (Fig. 1, battery set 2s in parallel connection; Para. # , 0027 and 0029), the battery pack charge/discharge control device (Fig. 1, 1; Fig. 5, 12; Para. # 0021, 0025); comprising: (Para. # 0016, 0026, and 0045) wherein an output power of a secondary battery when the secondary battery unit is in a short circuit state (Para. # 0048). 

    PNG
    media_image1.png
    531
    656
    media_image1.png
    Greyscale

ARATA, however, does not expressly disclose maximization circuit configured to maximize output power based on an input power.
Adest et al. (Hereinafter, Adest) discloses, on the other hand, maximization circuit and configured to maximize output power based on an input power, such as using MPPT module 107 (see Para. # 0029). 
ARATA and Adest are analogous art because they are from the same field of endeavor namely power generation system and distributing power harvesting system. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the power (Para. # 0027-0029). 
With respect to claims 2 and 3, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Arata further teaches each secondary battery unit includes: an internal short-circuit detector configured to detect an internal short-circuit state of the secondary battery unit; and a switch configured to switch an output destination of the secondary battery unit, and the switch based on a result of detection by the internal short-circuit detector, is configured to connect an output portion of the secondary battery unit in the internal short-circuit state to an input portion of the output power maximization circuit (Para. # 0073, 0079). 
With respect to claim 4, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Arata further teaches wherein an output portion of the voltage adjustment converter is connected to an output portion of the battery pack (Para. # 0045). 
With respect to claim 5, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Arata further teaches by the output power from the voltage adjustment converter, a secondary battery unit not in the internal short-circuit state is charged (Para. # 0048). 
With respect to claims 6 and 7, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Arata further teaches the output voltage of the voltage adjustment converter is equal to a voltage of the secondary battery unit not in the internal short-circuit state (para. # 0048). 
With respect to claims 8 and 9, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Adest further teaches the voltage adjustment converter includes a boost converter; and converter includes a step-down converter.  (Para. # 0080: boost and buck converter). 
With respect to claims 10 and 11, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Adest further teaches the output power maximization circuit includes a hill climbing MPPT circuit (Para. # 0026). 
With respect to claims 12 and 18, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Adest further teaches wherein the output power maximization circuit and the voltage adjustment converter are integrated (Para. # 0076: uses an integrated circuit (IC) approach incorporating to converter use). 
With respect to claim 13, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Adest further teaches the secondary battery unit in the internal short-circuit state connected to an input portion of the output power maximization circuit is disconnected from the battery pack under a predetermined condition (Para. # 0008-0009. 0028 output power disconnecting from battery, such as using a bypass diode for maximizing the input power based on predetermined condition). 
With respect to claim 14, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Adest (Para. # 0039, 0047). 
With respect to claims 15 and 16, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Adest further teaches the internal short-circuit detector includes a voltage meter configured to measure a voltage of the secondary battery unit or a voltage of the secondary battery constituting the secondary battery unit (Para. # 0082-0083: measures current, voltage, etc. parameters to maximize effective power). 
With respect to claim 17, the combined references of Arata and Adest disclose the battery pack charge/discharge control device as described above, wherein Arata further teaches the switch includes an electromagnetic relay or a solid state relay (Para. # 0026: the switch device 4 is a relay switch). 
Response to Arguments
Applicant's arguments filed in the remarks of 09/24/2021 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
Applicant argues, in response to the title objection described in the last office action, that “A battery pack charge/discharge control device” sufficient describes the claimed invention. Examiner, however, still concerned that the very general title of applicant is not clearly indicative of the invention to which the claims are directed as indicated in the specification, hence the objection to the title is maintained. In a different note, applicant’s request, on the other hand, the office to suggest alternative title proposal is greatly appreciated; hence alternative title is suggested in the current office action.
Applicant argues that Arata does not, at least, disclose “… an output power is maximized when the secondary battery unit is in a short circuit state…”
Arata discloses power generation system that adjusts voltage output from the secondary battery in order to uniform the DC voltage based on the detection by controlling the converter. However, it is the second reference used to address this limitations in the last office action. The second reference Adest discloses maximization circuit and configured to maximize output power based on an input power, such as using MPPT module 107 indicated earlier. It could be other power generating circuit in order to extract more current for maximum power utilization. A controlling can be performed  by setting the input current or input voltage of a converter to a maximum power allowing output voltage to very and also get maximum upper influx point (see general description in paragraph 0040 of Adest). THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information

examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859